United States Court of Appeals
                     For the First Circuit


No. 15-2189

               IN RE: OAK KNOLL ASSOCIATES, L.P.,

                             Debtor


                         ROBERT HARRIS,

                           Appellant,

                               v.

         ROSA SCARCELLI and OAK KNOLL ASSOCIATES, L.P.,

                           Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on August 19, 2016, is
amended as follows:

     On page 4, line 24, "his" is replaced with "its".